Exhibit 10.1




ACCO BRANDS CORPORATION EXECUTIVE SEVERANCE PLAN
(Amended and Restated Effective January 1, 2019)
This Plan is intended to provide severance benefits to certain executive
employees of ACCO Brands Corporation, its subsidiaries and/or affiliates
(collectively the “Company”), and is intended to comply with the requirements of
Section 409A of the Internal Revenue Code. The Plan was originally established
effective January 1, 2007, and is hereby amended and restated in its entirety
effective January 1, 2019 (the “Restatement Effective Date”). Severance benefits
for Executive Officers terminated prior to the Restatement Effective Date will
be determined by the terms of the Plan as in effect at the time their
termination was announced; provided that any changes made by this restatement to
the provisions under “Amount of Severance Pay - Change in Control” (as in effect
prior to this restatement) shall not apply to any person who is an Executive
Officer on the Restatement Effective Date until twenty four (24) months after
notice of this Restatement is provided to such Executive Officer. Except as
provided herein, this Plan supersedes any other severance plan maintained by the
Company for Executive Officers of the Company.
SEVERANCE PLAN BENEFITS:
Coverage
Any Executive Officer of the Company who is terminated by the Company without
“Cause” or who, within twenty-four months following a Change in Control of the
Company, terminates his or her employment for “Good Reason” is covered by this
Plan. For the purposes of this Plan, the phrase “Executive Officer” shall mean
(i) an employee who has been identified as such by the Board of Directors of the
Company pursuant to Rule 16a-1 under the Securities Exchange Act of 1934 and any
subsequent amendment thereto and who continues to be an “Executive Officer” at
the time of his or her separation from service with the Company and all of its
affiliates and/or (ii) any other key employee of the Company designated to be a
participant under this Plan by the Company’s CEO and as approved by the Plan
Administrator in its sole discretion. The Plan Administrator shall also have the
authority in its sole discretion to remove a person described in clause (ii)
from the status of Executive Officer.
Eligibility
Any Executive Officer of the Company is eligible for the severance pay set forth
in this Plan in the event of his or her involuntary separation from service by
the Company without “Cause” at any time, or if he or she terminates his or her
employment for “Good Reason” within twenty-four months following a Change in
Control of the Company,.
The term “Cause” is defined as follows: termination of an Executive Officer’s
employment by the Company due to Executive Officer’s commission of any of the
following acts, in each case as determined by the Board in its good faith
discretion:
(i)    willful and continued failure to substantially perform Executive
Officer’s duties with the Company, including lawful and reasonable directions
from the Board, or, for Executive Officers other than the CEO, the CEO (other
than any such failure resulting from the Executive Officer’s disability), after
a written demand for substantial performance is delivered to Executive Officer
by the Company that specifically identifies the manner in which the Company
believes that Executive Officer has willfully and continuously failed to
substantially perform Executive Officer’s duties, and after Executive Officer
has failed to resume




--------------------------------------------------------------------------------




substantial performance of Executive Officer’s duties on a continuous basis
within thirty (30) calendar days of receiving such demand;
(ii)    conviction of, or plea of guilty or nolo contendere to, (A) a felony
that, in the Board’s sole discretion, substantially impairs Executive Officer’s
ability to perform Executive Officer’s duties or responsibilities or (B) any
other crime involving the personal enrichment of Executive Officer at the
expense of the Company;
(iii)    willful engagement in conduct that is demonstrably and materially
injurious to the Company or its reputation, monetarily or otherwise;
(iv)    willful and material breach of the Executive Officer’s obligations,
duties and responsibilities to the Company; provided, however, that Executive
Officer’s willful and material breach of Executive Officer’s obligations to (A)
perform Executive Officer’s duties and responsibilities to the best of Executive
Officer’s ability, (B) devote Executive Officer’s entire attention and time
during reasonable business hours to the business and affairs of the Company and
(C) discharge the responsibilities assigned to Executive Officer in his or her
position shall not constitute “Cause” unless Executive Officer has first been
provided with written notice detailing such breach and a thirty (30) day period
to cure such breach;
(v)    willful and material breach of the Company’s Code of Conduct that is
demonstrably and materially injurious to the Company or its reputation,
monetarily or otherwise; or
(vi)    willful and material breach of Executive Officer’s fiduciary duties to
the Company.
For purposes of determining “Cause,” no act or omission by an Executive Officer
shall be considered “willful” unless it is done or omitted in bad faith or
without reasonable belief that Executive Officer’s action or omission was in the
best interests of the Company. Any act or failure to act based upon (A)
authority given pursuant to a resolution duly adopted by the Board, (B) in
accordance with established Company policies or upon the direction of the CEO
(for Executive Officers other than the CEO), or (C) advice of counsel for the
Company shall be conclusively presumed to be done or omitted to be done by
Executive Officer in good faith and in the best interests of the Company.
An Executive Officer shall not be entitled to any benefits under this Plan if
his or her employment is terminated by reason of his or her death, termination
by the Company due to his or her “disability”, or resignation other than for
Good Reason in connection with a Change in Control. For purposes of this Plan,
“disability” shall mean Executive Officer’s inability to substantially perform
Executive Officer’s essential duties and responsibilities, with or without
reasonable accommodation, for a period of (i) six (6) consecutive months or (ii)
one hundred-eighty (180) days in any twelve (12)-month period, as determined by
a licensed physician mutually selected by the Company and Executive Officer. If
the parties cannot so agree on a licensed physician, each party shall select a
licensed physician and the two licensed physicians shall select a third licensed
physician who shall make such determination for this purpose.


A-2

--------------------------------------------------------------------------------




Amount of Severance Pay - General
The amount of severance pay provided for terminations in the ordinary course
(i.e., not in connection with a Change in Control) will be calculated based on
the following schedule:
Tier
Amount of Severance
Tier I
24 months of base salary plus two years of bonus
Tier II
21 months of base salary plus one year of bonus
Tier III
18 months of base salary plus one year of bonus

For purposes of the above schedule, “base salary” shall be determined as of the
date of the employee’s termination of employment and “bonus” shall be based on
target bonus for the year of the employee’s termination. The determination of
each Executive Officer’s Tier shall be made by the Plan Administrator in its
sole discretion, and each Executive Officer shall be considered to be in Tier
III unless he or she has received written notice that he or she is assigned to a
different Tier. The Plan Administrator may change the Tier of any Executive
Officer at any time prior to his or her date of termination in its sole
discretion upon written notice to the Executive Officer.
Payment of Severance Pay - General
Severance shall be paid in accordance with the Company’s regular payroll
schedule and, except as provided below, shall commence on the first payroll date
following the date on which the separation letter and release and waiver of
claims described hereinafter becomes irrevocable. The amount of each severance
payment shall be determined by adding the amount of base salary and bonus
payable to the Participant as severance and then dividing that sum by the number
of payroll dates during the applicable 18, 21 or 24 month severance period. For
purposes of Section 409A of the Internal Revenue Code (“Section 409A”), each
severance payment shall be considered a separate payment. The Plan
Administrator, in its sole discretion, may elect to pay the portion of the
severance that does not constitute Section 409A payments (as defined below) in
fewer installments over a shorter period of time, including payment in a lump
sum.
Six-Month Delay
For purposes of this Plan, the term “Section 409A payments” means all payments
of benefits other than (i) payments that will in all events be paid, and in fact
are paid, not later than March 15 of the year following the year in which the
Executive Officer’s right to payment is no longer subject to a substantial risk
of forfeiture as defined in Code Section 409A, (ii) payments in addition to
those described in (i) that are payable only on account of, and are in fact paid
on account of, an “involuntary separation from service” (as defined in Treasury
Regulation Section 1.409A-1(n)), but only to the extent such payments do not
exceed two times the lesser of the Executive Officer’s base salary for the year
prior to the year of his or her termination or the compensation limit in effect
under Code Section 401(a)(17) for the calendar year in which the date of
termination occurs, (iii) reimbursement of COBRA premiums and outplacement
benefits to the extent taxable, and (iv) any other amount that the Plan
Administrator determines are not deferred compensation subject to Code Section
409A.
Anything else contained herein to the contrary notwithstanding, no Section 409A
payments shall be paid to any Executive Officer until the first payroll date
after the earlier of the first day of the seventh month following the month that
includes the separation from service, or the date of the Executive Officer’s
death,


A-3

--------------------------------------------------------------------------------




and any Section 409A payments that would otherwise have been paid prior to such
date shall be paid on such date, in a lump sum, without interest.
Outplacement
If an Executive Officer is receiving any severance benefits under this Plan, he
or she shall also be entitled to receive outplacement assistance in an amount
appropriate to his or her position, as determined by the Plan Administrator in
its sole discretion, using a provider chosen by the Plan Administrator. Only
those outplacement services incurred before the end of the second calendar year
after the year during which the separation from service occurred shall be
reimbursed under this Plan, and such reimbursement shall be paid not later than
the end of the third calendar year after the year in which the separation from
service occurred.
Benefit Coverage
Medical, dental and vision coverage will continue at active employee rates for
so long as the Executive Officer is receiving severance benefits (or over the
period for which severance is calculated). Thereafter, the continuation coverage
period under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) will start, and the Executive may continue such coverage at standard
COBRA rates. All other employee benefit plans terminate on the Executive
Officer’s date of termination.
If during the Severance Period a former Executive Officer accepts employment
with a new employer, any medical and dental benefits provided under the
Company’s plans at the employee contribution rates pursuant to the preceding
paragraph will be discontinued when the former employee is eligible for coverage
under the new employer’s plans. Coverage may be continued at standard COBRA
rates only in accordance with the COBRA provisions of the Company’s medical,
dental and vision plans. A former Executive Officer must notify the Human
Resources Department in writing when he or she obtains coverage under a new
employer’s plans.
Other Company Payments
Notwithstanding any provision of this Plan to the contrary, the severance
benefits under this Plan shall be reduced, but not below zero, by the severance
benefits then payable to an Executive Officer under any other agreement,
understanding, plan, policy, program or arrangement of the Company or a
subsidiary or affiliate of the Company in effect or in force at the time of the
Executive Officer’s termination of employment; provided, however, that such
offset shall not operate to accelerate or defer the payment of any deferred
compensation subject to Code Section 409A.
Termination IN CONNECTION WITH A Change in Control
Definitions
If an Executive Officer’s employment is terminated by the Company without
“Cause” (as defined above) within six months prior to or twenty-four months
following a Change in Control of the Company, or if an Executive Officer
terminates his or her employment for “Good Reason” (as defined below) within
twenty-four months following a Change in Control, the General schedule regarding
severance pay (above) will not apply and severance pay will be determined under
this Change in Control Section. The foregoing provisions entitled “Six Month
Delay”, “Outplacement”, “Benefit Coverage”, and “Other Company Payments” shall
also apply to such an Executive Officer. For avoidance of doubt, a termination
shall be considered to be “in connection with” a Change in Control if, and only
if, an Executive Officer is terminated without Cause during the period beginning
six months prior to and ending twenty-four months following the


A-4

--------------------------------------------------------------------------------




Change in Control, or resigns for Good Reason during the period beginning on the
date of a Change in Control and ending twenty-four months following the Change
in Control.
“Change in Control” shall have the meaning ascribed to such term as of the date
of an Executive Officer’s termination in the Amended and Restated ACCO Brands
Corporation Incentive Plan, as amended from time to time, or any successor plan
thereto.
“Good Reason” shall mean the occurrence of any of the following without an
Executive Officer’s prior written consent:
(i)    (A)(I) any material reduction in the duties, responsibilities and/or
authority assigned to the Executive Officer, (II) the assignment to the
Executive Officer of any duties, responsibilities or authority inconsistent with
the duties, responsibilities and authority assigned to the Executive Officer
prior to the Change in Control, or (III) a material change in the Executive
Officer’s reporting responsibilities, titles, offices or other positions; or (B)
any removal of the Executive Officer from, or any failure to re-elect the
Executive Officer to, any of such positions, except in connection with the
termination of Executive Officer’s employment as a result of the Executive
Officer’s death or disability, by Company for Cause or by the Executive Officer
other than for Good Reason; provided, however, that with respect to the Chairman
and Chief Executive Officer, Good Reason shall not exist because the Board of
Directors divides the roles of Chairman and Chief Executive Officer between two
individuals;
(ii)    (A) any material reduction in the Executive Officer’s cash compensation
(base salary plus target bonus opportunity), (B) a substantial reduction in the
benefits provided to the Executive Officer (provided that a reduction in the
Executive Officer’s ability to defer compensation shall not in itself be
considered a reduction in benefits) and/or (C) any failure to timely pay any
part of the Executive Officer’s compensation when due (including base salary and
bonus) or any benefits due under any benefit plan, program or arrangement;
provided, however, that Company-initiated across-the-board reductions in
compensation or benefits affecting substantially all Company employees shall
alone not be considered “Good Reason”;
(iii)    the failure of the Company to continue in effect, or the failure to
continue the Executive Officer’s participation on substantially the same basis
in, any of the Company’s short-term or long-term incentive compensation plans or
equivalent plans of the Company following a Change in Control;
(iv)    the failure of the Company to obtain a satisfactory agreement from any
successor to Company to assume and agree to perform the Company’s obligations
under this Plan;
(v)    a material breach of any employment or other material written agreement
between the Company and the Executive Officer by the Company; or
(vi)    the Company’s requiring the Executive Officer to be based at a location
that would require the Executive Officer to relocate his or her personal
residence in order to perform his or her duties, or that would increase the
distance from his or her personal residence to the new location by in excess of
fifty (50) miles.
Notwithstanding the foregoing, an Executive Officer shall not be considered to
have resigned for Good Reason unless he or she provides written notice to the
Company of the circumstances constituting Good Reason in reasonable detail, not
more than ninety (90) days after the occurrence of such circumstances, the
Company fails to cure such circumstances within thirty (30) days after receipt
of such notice, and the Executive Officer resigns within seven (7) days after
the end of the cure period; provided that if any of the foregoing time periods
ends on a Saturday, Sunday, or holiday on which the Company’s offices are
closed,


A-5

--------------------------------------------------------------------------------




the time period shall be extended to the next business day. If an Executive
Officer provides notice of circumstances constituting Good Reason within
twenty-four months following a Change in Control, and subsequently resigns
within seven (7) days after the end of the cure period, he or she will be
considered to have been terminated for Good Reason within twenty-four months
following the Change in Control. For purposes of sections (i)(A)(1) through
(III) above, the duties, responsibilities and/or authority assigned to Executive
Officer shall be deemed to be the greatest of those in effect during the four
(4) month period prior to or during the two (2) years after the Change in
Control. Unless Executive Officer becomes disabled, Executive Officer’s right to
terminate Executive Officer’s employment for Good Reason shall not be affected
by Executive Officer’s incapacity due to physical or mental illness. Executive
Officer’s continued employment shall not constitute consent to, or a waiver or
rights with respect to, any circumstance constituting Good Reason.
Amount of Severance Pay in Connection With a Change in Control
The amount of severance pay provided for terminations within six months prior to
or twenty-four months following a Change in Control will be calculated based on
the following schedule:
Tier
Amount of Severance
Tier I
2.99 times base salary plus 2.99 times bonus
Tier II
2.25 times base salary plus 2.25 times bonus
Tier III
2 times base salary plus 2 times bonus

For purposes of the above schedule, “base salary” shall be determined as of the
date of the Executive Officer’s termination of employment and “bonus” shall be
equal to the Executive Officer’s target bonus for the year of the Executive
Officer’s termination. If an Executive Officer is terminated without Cause prior
to a Change in Control, but a Change in Control occurs within six months
following such termination, any amount payable under this Section shall be
reduced by any amounts paid under “Amount of Severance Pay - General.”
Payment of Severance In Connection With a Change in Control
An Executive Officer will receive payment of severance in connection with a
Change in Control that is also a change in the ownership or effective control of
the Company (as defined in Treasury Regulation §1.409A-3(i)(5)) in a single lump
sum payment as soon as administratively practicable following the Executive
Officer’s date of termination and the date on which the separation letter and
release and waiver of claims described hereinafter becomes irrevocable. If the
Change in Control is not also a change in the ownership or effective control of
the Company (as so defined), then an amount equal to the sum of (i) the excess
of the amount payable as a result of a termination resulting from the Change in
Control over the amount the Executive Officer would have received under Amount
of Severance Pay - General, plus (ii) any payments the Executive Officer would
have received under Amount of Severance Pay - General that are not Section 409A
payments will be paid in a lump sum as provided above, and the balance shall be
paid as described under Payment of Severance Pay - General.
Pro Rata Bonus
If an Executive Officer is entitled to receive Change in Control severance, he
or she shall also be entitled to a pro rata bonus for the year of his or her
termination with the amount of the full year bonus determined as above (Amount
of Severance In Connection With a Change in Control) and multiplied by a


A-6

--------------------------------------------------------------------------------




fraction, the numerator of which is the number of days elapsed during the year
of the Executive Officer’s termination (to and including the date of
termination), and the denominator of which is 365 (or 366, as applicable), and
paid as soon as administratively practicable following the Executive Officer’s
date of termination and the date on which the separation letter and release and
waiver of claims described hereinafter becomes irrevocable.
Retirement Benefits
If an Executive Officer is entitled to receive Change in Control severance, and
is an active participant in any of the Company’s defined contribution retirement
plans (including nonqualified plans) as of the date of his or her termination,
the Company shall pay the Executive an additional amount equal to the amount of
Company contributions that would have been contributed to the plan over the
period that Change in Control severance is calculated. The amount of matching
contributions shall be equal to the maximum matching percentage under the plan
as of the date of termination, and the amount of the Company discretionary
contributions shall be based on the greatest such contribution (as a percentage
of pay) for the three (3) plan years immediately preceding the Change in
Control. Such amount shall be paid in a lump sum as soon as administratively
practicable following the Executive Officer’s date of termination and the date
on which the separation letter and release and waiver of claims described
hereinafter becomes irrevocable.
Excise Tax Reduction
If the Executive Officer would otherwise become subject to the excise tax
imposed by Code Section 4999 (the “Parachute Excise Tax”), the Company and
Executive Officer agree that:
(i)    The aggregate of all “parachute payments” (as such term is used under
Code Section 280G), whether payable under this Plan or otherwise, shall be
reduced to the largest amount that Executive Officer can receive without being
subject to the Parachute Excise Tax; provided, however, that such reduction
shall be made if, and only if, the amount of all parachute payments after such
reduction, net of all federal, state and local income and employment taxes
applicable thereto, is at least equal to the amount of parachute payments the
Executive Officer would be entitled to prior to such reduction, net of all
federal, state and local income and employment taxes applicable thereto and the
Parachute Excise Tax. If such reduction is required, the parachute payments
shall be reduced in the following order: first, by reducing all cash payments
under this Plan or otherwise, in the reverse order of payment; second, by
reducing any performance-based equity awards, the vesting of which is
accelerated; third, by reducing any time-based equity awards, the vesting of
which is accelerated; and fourth, by reducing any non-cash benefits.
(ii)    The computation of the amount of the required reduction, if any, shall
be done by a nationally recognized and reputable independent accounting or
valuation firm selected and paid for by the Company.
If an Executive Officer is subject to any tax imposed by any state, local or
foreign jurisdiction that has an effect similar to the Parachute Excise Tax, the
payments to such Executive Officer may be adjusted in a manner similar to that
provided above.
OTHER PROVISIONS
Release of Claims
In no event will an Executive Officer be eligible for any severance payments or
benefits under this Plan (other than payments for unused and accrued vacation
and other payments required by applicable law) until the Executive Officer signs
a separation letter along with a release and waiver of claims, including a
covenant not to sue, in the form proposed by the Company; provided that such
release and waiver of claims


A-7

--------------------------------------------------------------------------------




must be presented by the Company to the Executive Officer within fourteen (14)
days after the Executive Officer’s separation from service and must be executed
and become irrevocable no later than the earlier to occur of the date set forth
in such release and waiver of claims or ninety (90) days after such separation
from service.
Anything in this Plan to the contrary notwithstanding, to the extent that the
above release and waiver of claims is a condition to any payment that
constitutes a Section 409A payment and the above 90-day period (or shorter
period set forth in such release and waiver of claims) begins in one taxable
year and ends in a subsequent taxable year of the Executive Officer, and payment
is not otherwise subject to the above Six Month Delay section, such payment (or
payments) shall be made on the later of January 15 of such subsequent taxable
year or seven (7) days after the release and waiver of claims becomes
irrevocable and shall include all payments that otherwise would have been made
before such payment date.
Treatment of Severance Pay Under Other Plans
Severance payments will not be considered eligible earnings under the Company’s
pension, retirement, 401(k), deferred compensation or other similar plans, and
the period of severance will not count towards credited service and vesting
severance under any of such plans.
Legal Fees
All reasonable costs and expenses (including fees and disbursements of counsel)
incurred by Executive Officer in seeking to interpret this Plan or enforce
rights pursuant to this Plan shall be paid on behalf of or reimbursed to
Executive Officer promptly by the Company, if Executive Officer is successful in
asserting such rights. Any such reimbursement shall be paid not later than the
last day of the year following the year in which the legal fees are incurred.
The Executive Officer may waive such payment for tax or any other reasons.
Application of ERISA; Administration
This Plan is intended to be an employee welfare benefit plan, as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974 (“ERISA”),
that is unfunded and maintained for the purpose of providing welfare benefits
for a select group of management and highly compensated employees, as defined in
Department of Labor Regulations §2520.104-24. The Plan shall be administered by
the Compensation Committee of the Board of Directors or any comparable committee
designated to do so by the Board (the “Plan Administrator”), which shall be the
“administrator” as defined in ERISA. The Plan Administrator may designate
persons to carry out its responsibilities under this Plan, and the authority of
the Plan Administrator with respect to routine administrative and ministerial
actions may be exercised by the senior officer of the Company responsible for
human resources or persons acting under his or her authority. The Plan
Administrator shall have full authority and discretion to administer the Plan,
including the authority to interpret and construe the Plan and resolve all
disputes relating to participation in, and benefits payable under, the Plan, and
to adopt, rescind and modify such rules, procedures and policies as it
determines to be necessary or appropriate for the administration of the Plan.
The determinations of the Plan Administrator shall be final and binding on all
parties.
Amendment and Termination
The statements contained in this Plan are not intended to create nor are they to
be construed to constitute conditions of employment or a contract of employment
between the Company and any employee. Except as provided in the following
sentence, the Company reserves the right to modify, suspend or terminate


A-8

--------------------------------------------------------------------------------




the Plan or the benefits provided at any time by action of the Board of
Directors or Compensation Committee without prior notice to any Executive
Officer. Solely with respect to the provisions under “Amount of Severance Pay In
Connection With a Change in Control”, no amendment or termination of such
provisions will be effective with respect to any person who is an Executive
Officer on the date the resolution amending or terminating such provision is
adopted if the Change in Control occurs within 24 months following the date such
resolution is adopted.
Benefit Claim and Appeal Process
The Company will notify Executive Officers of any amounts of severance benefits
payable under this Plan. If an Executive Officer does not receive severance pay
benefits within 60 days (or such later date as required under Code Section 409A)
of his or her date of termination, he or she may assume that the Plan
Administrator has determined that such Executive Officer is not eligible for
severance pay benefits. If any Executive Officer, or legal representative of an
Executive Officer (a “claimant”) believes that he or she has been denied
severance pay benefits to which he or she may be entitled, the claimant shall
submit a written claim for severance pay benefits to the Chairman of the Plan
Administrator, not later than one year after the date of the Executive Officer’s
termination of employment. The Chairman of the Plan Administrator will notify
the claimant in writing of any claim for severance pay that is denied, in whole
or in part, within 90 days of the date the claim is received, unless special
circumstances required additional time for processing the claim, in which event
the date for providing the notice may be extended by up to an additional 90
days, provided that notice of such extension is given to the claimant by the end
of the original 90 day period, which notice describes the reason for the
extension and indicates the date by which the Plan Administrator expects to
decide the claim. The notice denying the claim shall describe the reason for
denial, including citations to the relevant provisions of this Plan, and shall
advise the claimant of his or her right to receive without charge copies of all
materials relevant to the decision of his or her claim, to appeal any denial, as
provided in the following paragraph, and to bring suit under Section 502 of
ERISA if the appeal is denied.
A claimant whose claim is denied, in whole or in part, may appeal the denial by
written notice to the Chairman of the Plan Administrator, not more than 60 days
after receipt of the notice of denial. Upon receipt of such notice, the Plan
Administrator shall reconsider the denial, providing a full and fair review and
taking into account such additional materials and arguments provided by the
claimant, and the Chairman shall provide the claimant with a written notice of
the Plan Administrator’s decision on review, within 60 days of the date the
claim is received, unless special circumstances required additional time for
processing the claim, in which event the date for providing the notice may be
extended by up to an additional 60 days, provided that notice of such extension
is given to the claimant by the end of the original 60 day period, which notice
describes the reason for the extension and indicates the date by which the Plan
Administrator expects to decide the appeal. The notice denying the appeal shall
describe the reason for denial, including citations to the relevant provisions
of this Plan, and shall advise the claimant of his or her right to receive
without charge copies of all materials relevant to the decision of his or her
appeal, and to bring suit under Section 502 of ERISA.
No Executive Officer, or person asserting a claim as a legal representative of
an Executive Officer, may initiate any suit or other legal or equitable
proceeding for any benefit under this Plan unless such person first complies
with the foregoing claims and appeals proceeding, and initiates such proceeding
not more than 90 days after receipt of the notice denying his or her claim on
appeal, and any such proceeding may be brought only in the United States
District Court for the Northern District of Illinois. Each Executive Officer, as
a condition to participation in the Plan, consents to the foregoing limitations.


A-9

--------------------------------------------------------------------------------




The foregoing provisions are intended to comply with the requirements of Section
503 of ERISA and Department of Labor Regulations §2560.503-1, and shall be
construed and, if necessary modified, in accordance with such intent.
No Vesting
No provision of this Plan shall be construed as giving rise to or granting any
vested right to receive severance benefits.
Tax Withholding; Deductions and Offsets
All benefits payable under the Plan are subject to normal payroll taxes and
required withholding, and to the extent applicable to deductions for applicable
medical, dental and flexible spending account coverage, and, upon payment, may
be immediately applied to pay any amounts the employee owes the Company, except
as otherwise provided by applicable law (including Code Section 409A).
Code Section 409A
To the extent applicable, it is intended that this Plan shall comply with the
provisions of Code Section 409A, and this Plan shall be construed and applied in
a manner consistent with this intent. Without limiting the generality of the
foregoing, no benefit that constitutes a Section 409A payment payable upon a
termination of employment shall be paid unless the termination of employment
constitutes a separation from service as defined in Code Section 409A, no
Section 409A payment shall be offset by any amount owed to the Company if such
offset would constitute a prohibited acceleration of payment, and any
reimbursement, or benefit payable in kind, shall be paid in accordance with
Treasury Regulation §1.409A-3(i)(1)(iv). In the event that any payment or
benefit under this Plan is determined by the Company to be a Section 409A
payment, then unless otherwise provided, the Company shall take such actions as
it reasonably determines to ensure that such payments comply with the applicable
provisions of Code Section 409A and the Treasury Regulations thereunder.
Notwithstanding the foregoing, in no event shall the Company, the Plan
Administrator, or any of their respective officers, directors, employees,
members, agents or affiliates, have any obligations whatsoever to any Executive
Officer by reason of any additional tax liability imposed by Code Section 409A.
Assignment and Alienation; Payments after Death
Except as otherwise required by applicable law, benefits payable under the Plan
may not be assigned, pledged or otherwise alienated, voluntarily or
involuntarily, by any Executive Officer. If an Executive Officer dies after
terminating employment but before having received full payment of all benefits
to which he or she is entitled, the remaining benefits shall be payable to the
legal representative of his or her estate in the same manner as they would have
been paid to the Executive Officer, provided that if the Executive Officer dies
before signing the separation letter and release and waiver of claims described
above, the representative of the estate may be required to sign a release and
waiver of claims on behalf of the estate.
Notices
All notices required or permitted under the Plan shall be in writing (including
electronic notices as provided below) and addressed to the Company at its
corporate headquarters, to the attention of the Senior Vice President and Chief
People Officer, and to the Executive Officer at his or her most recent address
as shown on the Company’s personnel records, or such other address as the
Executive Officer may have specified by notice given in the same manner. Any
notice required by the Plan to be in writing may be given by electronic means,
including e-mail addressed to an Executive Officer who is a current employee at
his


A-10

--------------------------------------------------------------------------------




Company e-mail address or, in the case of a notice addressed to Executive
Officers generally, by posting on an appropriate Company website.
Clawback and Recoupment
All payments of severance benefits made under this Plan shall be subject to any
other compensation deduction, cancellation, clawback or recoupment policies that
are approved by the Board of Directors or by the Compensation Committee of ACCO
Brands Corporation (whether approved prior to, on or after the commencement of
payment of severance benefits) as such policies may be applicable to a covered
eligible terminated employee from time to time, or as may be required to be made
pursuant to any applicable currently effective or subsequently adopted law,
government regulation or stock exchange listing requirement or any policy
adopted by the Company or a subsidiary or affiliate of the Company pursuant to
any such law, government regulation or stock exchange listing requirement which
provides for such deduction, cancellation, clawback or recovery. Without
limiting the generality of the foregoing, such policies may require an Executive
Officer to repay any severance benefits previously received by him or her in the
event that either the Executive Officer breaches any post-employment restrictive
covenants, or if it is determined after termination of employment that the
Executive Officer could have been terminated for Cause, and may also provide for
any benefits payable under the Plan to be offset by any amounts previously paid
to the Executive Officer under any incentive plan that are required to be repaid
pursuant to any such deduction, cancellation, clawback or recoupment policies.
To the maximum extent permitted by applicable law, the Executive Officer
consents to any such offset, deduction, cancellation, clawback or recoupment.






A-11